              Case 1:20-cv-02290-LJL Document 54 Filed 05/27/21 Page 1 of 1
 Fried, Frank, Harris, Shriver & Jacobson LLP
 One New York Plaza
 New York, New York 10004
 Tel: +1.212.859.8000
 Fax: +1.212.859.4000
 www.friedfrank.com




                                                         Direct Line: +1.212.859.8218
                                                         Email: Israel.David@friedfrank.com


                                                         May 27, 2021

Via ECF

The Honorable Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

          Re:        The Mangrove Partners Master Fund, Ltd. et al. v. Navios Maritime Containers
                     L.P. et al., 1:20-cv-02290 (LJL)

Dear Judge Liman:

        We represent the named defendants in the above-captioned action. On behalf of all
parties to this action, and further to the Court’s directive of May 5, 2021, we write to update
Your Honor regarding the parties’ progress in respect of their agreement in principle to settle the
above-captioned action.

        We are pleased to report that the parties have made substantial progress on the drafting of
definitive documentation for the settlement and are hopeful that a settlement agreement could be
executed next week. The parties anticipate that, if the settlement agreement is executed as
hoped, the parties would be in a position to file a stipulation of dismissal pursuant to Federal
Rule of Civil Procedure 41(a)(1)A(ii) within 34 days of such execution.

        Accordingly, if the Court so approves, the parties propose to update the Court regarding
the settlement process by June 22, 2021. In the meantime, the parties respectfully request that
the Court hold in abeyance any ruling on the defendants’ pending motion to dismiss the Second
Amended Complaint. The parties are of course available at the Court’s convenience should the
Court wish to discuss any aspect of this matter.

                                                                    Respectfully submitted,

                                                                          s/ Israel David
                                                                             Israel David


cc: all counsel of record, by ECF
